           Case
            Case1:07-cr-01232-LJL
                 1:07-cr-01232-LJL Document
                                    Document29-1 Filed08/19/21
                                             32 Filed  06/10/20 Page
                                                                 Page11ofof44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - -   x
                                                             :
 UNITED STATES OF AMERICA
                                                             :       ORDER OF
                   - v. -                                        FORFEITURE AS TO
                                                             :   SUBSTITUTE ASSETS
 MICHELLE FALSETTA,
                                                             :   07 Cr. 1232 (WHP)
                              Defendant.
                                                             :
 - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - -   x

                 WHEREAS, on or about December 28, 2007, MICHELLE FALSETTA (the

“defendant”), was charged in a one-count Information, 07 Cr. 1232 (WHP) (the “Information”),

with distributing and possessing with intent to distribute anabolic steroids, in violation of Title

21, United States Code, Sections 812 and 841(b)(1)(D) (Count One);

                 WHEREAS, the Information included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of

any and all property constituting or derived from any proceeds the defendant obtained directly or

indirectly as a result of the offense charged in Count One of the Information and any and all

property used or intended to be used in any manner or part to commit and to facilitate the

commission of the offense charged in Count One of the Information, including but not limited to

proceeds obtained as a result of the offense charged in Count One of the Information;

                 WHEREAS, the Information also included a substitute asset provision providing

notice that if as a result of the defendant’s actions or omissions forfeitable property is unable to

be located or obtained the United States will seek, pursuant to Title 21, United States Code,

Section 853(p), the forfeiture of any other property of the defendant;

                                                         1
          Case
           Case1:07-cr-01232-LJL
                1:07-cr-01232-LJL Document
                                   Document29-1 Filed08/19/21
                                            32 Filed  06/10/20 Page
                                                                Page22ofof44



               WHEREAS, on or about June 24, 2008, the defendant pled guilty to Count One of

the Information;

               WHEREAS, on or about April 24, 2009, the defendant was sentenced and ordered

to forfeit, inter alia, $4,900.00 in United States currency, representing the amount property

involved in the offense charged in Count One of the Information;

               WHEREAS, on or about April 30, 2009, the Court entered a Preliminary Order of

Forfeiture/Money Judgment (the “Order of Forfeiture”) imposing a money judgment against the

defendant in the amount of $4,900.00 (the “Money Judgment”);

               WHEREAS, to date, $2,500 of the Money Judgment against the defendant remains

unpaid;

               WHEREAS, as a result of acts and omissions of the defendant, the United States

has not been able to locate, obtain or collect assets traceable to the proceeds of the defendant’s

offenses, despite the exercise of due diligence in investigating the assets of the defendant; and

               WHEREAS, the Government has identified the following specific assets in which

the defendant has an ownership interest:

                    a. approximately $2,200.00 in United States currency, which was seized from
                       the defendant on or about September 21, 2007 on 89th Street, New York,
                       New York;

 (the “Substitute Asset”)

               NOW IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

               1.    All of the defendant’s right, title and interest in the Substitute Asset is hereby

forfeited to the United States of America, for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853(n).


                                                  2
         Case
          Case1:07-cr-01232-LJL
               1:07-cr-01232-LJL Document
                                  Document29-1 Filed08/19/21
                                           32 Filed  06/10/20 Page
                                                               Page33ofof44



                2.    Upon entry of a Final Order of Forfeiture, the Substitute Asset, shall be

applied towards the Money Judgment entered against the defendant.

                3.    Upon entry of this Preliminary Order of Forfeiture of Substitute Asset, the

United States Marshals Service (or its designee) is hereby authorized to take possession of the

Substitute Asset and to keep it in its secure custody and control.

                4.    Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the United

States shall publish for at least thirty (30) consecutive days on the official government internet

forfeiture site, www.forfeiture.gov, notice of this Preliminary Order of Forfeiture as to Substitute

Assets and provide notice that any person, other than the defendant in this case, claiming an interest

in the Substitute Asset must file a petition within sixty (60) days from the first day of publication

of the notice on this official government internet site, or no later than thirty-five (35) days from

the mailing of actual notice, whichever is earlier.

                5.    The notice referenced in the preceding paragraph shall state that the petition

shall be for a hearing to adjudicate the validity of the petitioner’s alleged interest in the Substitute

Asset, shall be signed by the petitioner under penalty of perjury, and shall set forth the nature and

extent of the petitioner’s right, title or interest in the Substitute Asset and any additional facts

supporting the petitioner’s claim and the relief sought, pursuant to Title 21, United States Code,

Section 853(n).




                                                   3
         Case
          Case1:07-cr-01232-LJL
               1:07-cr-01232-LJL Document
                                  Document29-1 Filed08/19/21
                                           32 Filed  06/10/20 Page
                                                               Page44ofof44



               6.    The United States may also, to the extent practicable, provide direct written

notice to any person, other than the defendant, known to have an alleged interest in the Substitute

Asset, as a substitute for published notice as to those persons so notified.

               7.    Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Substitute Asset, pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed.

               8.    The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture as to Substitute Assets, and to amend it as necessary, pursuant to Federal Rule of

Criminal Procedure 32.2(e).

               9.    The Clerk of the Court shall forward four certified copies of this Preliminary

Order of Forfeiture as to Substitute Assets to Assistant United States Attorney Alexander J.

Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York, 10007.


Dated: New York, New York
       August ___,
               19 2021




                                                       SO ORDERED:




                                                       HONORABLE LEWIS J. LIMAN
                                                       UNITED STATES DISTRICT JUDGE




                                                  4
